Title: To Benjamin Franklin from David Salisbury Franks, 23 December 1781
From: Franks, David Salisbury
To: Franklin, Benjamin


Sir
Brest 23d Decr. 1781
I have the Honor of your Excellency’s Letter of the 17th. and in Answer beg leave to assure You that I am fully convinced that the french are naturally polite to Strangers and at the same time that I have not been in any way treated as a Subject of a Country in Alliance with that Nation. I again with all defference, represent to Your Excellency, that I took every Step necessary on my Arrival here, and the first time I was summon’d before the Town Major, shewd & offered to Shew such papers as were sufficient to convince unprejudiced Men that I was a Gentleman, an American Officer & no Spy; the second time I was taken up, & out of the Play House, I shewd the same vouchers added to others, all which did not fully satisfy the Commandants of both departments; A woman of infamous Character had influence enough with them to make me further suspected & to continue those suspicions to this Moment. Permit me to add, that I have been guilty of no Indiscretion, — If I came here without the proper introductions, as an Officer of my Rank & on the Business I was sent might have expected, it was in consequence of Monsr. De Castre’s Promise of writing on my Subject & your Excellencys orders— this certainly was no fault of mine—
I know well, the duty of a military Man commanding in such a post as this, in parallel Cases, I am aware of all the ill Consequences of a remisness in it, but your Excellency will permit me to say that these Gentlemens proceedings were neither just or military, and such as in no other place, I have ever experienced or heard of—
I am happy on reflecting, that thro’ this whole Kingdom I have never before experienced any thing that look’d like disrespect, & I am so sensible of the many instances of politeness I have every where received, that I shall ever retain the highest Esteem, for a Nation which has been so particularly civil to me, & to which my Country owes so much—
’Tis not the hasty proceedings of Men (whom few people here speak well of) that can influence me in this, or my own Country, to think or say any thing ill of the French; but I do, with all submission to your Excellency, aver, that Mr. Hector & Monsr. Lanjeron have been wanting in proper & decent Respect to your Passport & to my situation here.
I beg your patience while I repeat, that I am now of an Age not to be liable to many indiscretions & I have too great a Regard to my Country & to myself to fall into any while in France; I hope your Excellency will do me the justice to think so—
The Affair is now over & I pray you would beleive me with all possible Respect Your Excellency’s most obt. & obliged humble Servant
Davd. S. Franks
 
Notation: Mr. Franks Brest. 23. Dec. 1781.—
